Citation Nr: 0835955	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left foot hallux 
limitus, status post Keller arthroplasty, to include as 
secondary to service connected bilateral plantar fasciitis 
and bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1978 to July 
1988 and April 1989 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for left foot 
hallux limitus, status post Keller arthroplasty.

In May 2006, the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board's previous remand asked that the veteran be 
afforded a VA examination in which the examiner provided an 
opinion as to whether the veteran's left foot hallux limitus 
disability was at least as likely as not caused or aggravated 
by the veteran's service-connected bilateral plantar 
fasciitis or bilateral ankle disabilities.  The examiner was 
also asked to provide rationales for all opinions.  

In the April 2008 VA examination report, the examiner stated 
that the veteran's hallux limitus has been satisfactorily 
treated and essentially resolved with minimal sequelae or 
ongoing complaint and is unrelated to the veteran's military 
service in any way.  The examiner did not provide a rationale 
for the opinion, although it may have been premised on the 
fact that a current disability was not shown on the 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for purposes of service connection, the 
requirement for a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  

The record shows that the veteran's claim for service 
connection was received on July 24, 2004.  The veteran 
underwent left foot surgery on July 16, 2004.  On VA 
outpatient treatment in August 2004 he continued to report 
pain and minimal edema was shown.  Although the disability 
may have since resolved, this evidence suggests the presence 
of a current disability in accordance with McClain.  
Therefore, it remains necessary to obtain an opinion as to 
whether the disability was caused or aggravated by the 
veteran's service-connected disabilities.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. The physician who provided the August 
2008 examination or another qualified 
physician should review the claims folder 
and answer the following question:

Is it at least as likely as not (50 
percent probability or more) that the 
veteran's hallux limitus is caused or 
aggravated by the veteran's service-
connected bilateral plantar fasciitis or 
service-connected bilateral ankle 
disabilities?  The examiner should 
provide a rationale for these opinions.

2.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

